         Case 1:19-cv-00622-CCC Document 1-11 Filed 04/10/19 Page 1 of 2



                                 Commonwealth of Pennsylvania
                                     Department of State
                          Bureau Commissions, Elections and Legislation
                                       401 North Street
                                 Room 210 North Office Building
                                    Harrisburg, PA 17120

Jonathan Marks,                                                           Telephone: (717) 787-5280
Commissioner                                                              Fax: (717) 705-0721


                                     December 20, 2017



Via Email and First-Class Mail
Noel Johnson, Esq.
Public Interest Legal Foundation
32 E. Washington Street
Suite 1675
Indianapolis, IN 46204
n johnson@PubliclnterestLegal.org

         Re:      NVRA Request

Dear Mr. Johnson:

        Thank you for your letter dated December 4, 2017, in which you request records
from the Pennsylvania Department of State (Department) pursuant to the National Voter
Registration Act of 1993 (NVRA). While we can appreciate your interest, the
Department does not agree that the NVRA entitles you to access the records you seek. At
its core, Section 20507 of the NVRA requires reasonable efforts to remove voters
ineligible by reason of death or a change of residence. 52 U.S.C. § 20507(a)(4). There is
nothing in that section that specifically relates to the removal of non-citizens. Therefore,
it is not reasonable to read the public disclosure provision in Section 20507(i) as relating
to anything but the mandatory removal programs set forth in Section 20507(a)(4).

      Further, even assuming argu.endo that the NVRA would apply to a systematic
removal program regarding non-citizens, the Department does not currently have such a
program in place. As such, no responsive documents exist.

        Maintaining the accuracy and integrity of Pennsylvania's voter registration
database is extremely important to the Department and we are committed to using reliable
tools that advance the goals of increased accuracy and integrity. The solution we recently
implemented in partnership with PennDOT to prevent non-citizens from entering the
Motor Voter workflow advances these goals, and does so without the risk of
disenfranchisement. As we stated at the hearings before the Pennsylvania General


                                                                                 Exhibit J, Page 1
       Case 1:19-cv-00622-CCC Document 1-11 Filed 04/10/19 Page 2 of 2
Noel Johnson, Esq.
December 20, 2017
Page2


Assembly, the Department is actively reviewing this matter but we must proceed in a
responsible manner to ensure that no eligible voters are disenfranchised in the process.

       Thank you again for your letter.




                                          Commissioner
                                          Bureau of Commissions, Elections and
                                          Legislation
                                          Pennsylvania Department of State




                                                                             Exhibit J, Page 2
